Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-6, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4, are directed to both an apparatus and method in the same claim.  See the MPEP copied below 2173.05 (p) II, copied below 

II.    PRODUCT AND PROCESS IN THE SAME CLAIM 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim 1, recites the limitation "the outer cover" in line 2.  There is insufficient antecedent basis for this limitation in the claim 
Claim 1, recites the limitation "the top" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3, recites the limitation "the outer cover" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3, recites the limitation "the top" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3, defines “a handle or strap (40)” 3 times.  Its not clear if the handle or strap (40) of the container or the handle or strap (40) of the cover is being referenced.  
Claim 5, recites the limitation "the top" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5, recites the limitation "the exterior cover" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kohn (2007/0089953).[AltContent: rect]With respect to claim 1, Kohn shows an apparatus or method for a water bottle (22) or other beverage container to attach securely to a retractable travel suitcase handle (14) by a handle or strap (40) attached to the outer cover comprising: a protective cover made with a type of resilient material (foam is disclosed ) making it collapsible, stitched (stitching shown in drawings) together to form a cylindrical body (24) open at the top and having a bottom (38), to insert a water bottle (22) or other beverage container, with a handle or strap (40) attached extending along the length of the exterior cover; a handle or strap (40) that runs the length of the exterior cover, so that a person can attach the cover to a retractable suitcase handle (14) by sliding the handle or strap (40) over the suitcase handle (14) for holding the beverage container cover securely in place to avoid loss or damage; and an area at the top of the handle or strap (40) identified by a fold (fold between 42&44) that is extending along the length of the exterior cover used for inserting a type of ring, cable or other matter for identification purposes (this last limitation is a functional limitation and the current reference is capable of performing the function).  
With respect to claim 2, Kohn shows wherein said handle or strap (40) attach to outer cover slides over retractable suitcase handle (14).  
With respect to claim 3, Kohn shows a collapsible beverage container (20) to attach securely to a retractable travel suitcase handle (14) by a handle or strap (40) attached to the outer cover comprising: a protective cover made with a type of resilient material (foam) making it collapsible, stitched (stitching shown) together to form a cylindrical body (24) open at the top and having a bottom (38), to insert a water bottle (22) or other beverage container, with a handle or strap (40) attached extending along the length of the exterior cover; a handle or strap (40) that runs the length of the exterior cover, so that a person can attach the cover to a retractable suitcase handle (14) by sliding the handle or strap (40) over the suitcase handle (14) for holding the beverage container cover securely in place to avoid loss or damage; and an area at the top of the handle or strap (40) identified by a fold (fold between 42&44) that is extending along the length of the exterior cover used for inserting a type of ring or cable for identification purposes.  
With respect to claim 4, Kohn shows wherein said handle or strap (40) attach to outer cover slides over retractable suitcase handle (14).  
With respect to claim 5, Kohn shows a method (normal use of devise ) used at the top of the handle or strap (40) for the beverage cover for identification purposes comprising: a protective cover made with a type of resilient material (foam) making it collapsible, stitched (stitching shown) together to form a cylindrical body (24) open at the top and having a bottom (38), to insert a water bottle (22) or other beverage container, with a handle or strap (40) attached extending along the length of the exterior cover; a handle or strap (40) that runs the length of the exterior cover, so that a person can attach the cover to a retractable suitcase handle (14) by sliding the handle or strap (40) over the suitcase handle (14) for holding the beverage container cover securely in place to avoid loss or damage; and an area at the top of the handle or strap (40) identified by a fold (fold between 42&44) that is extending along the length of the exterior cover used for inserting a type of ring, cable or other matter for identification purposes (again this limitation is a functional limitation ).  
With respect to claim 6, Kohn shows wherein said handle or strap (40) attach to outer cover slides over retractable suitcase handle (14).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736